DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 07/31/2020 are being considered by the examiner.  A copy of initialed form is attached for Applicant’s record.
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blum et al.(WO 2013/188805 A2 of record herein after Blum).
Regarding to claim 1, Blum discloses a power supply unit configured to detachably couple to an eyewear, the power supply unit, in figures 1B, 14 and 15 comprising: a first housing portion (first end portion 150); a second housing portion (170); and a narrow portion positioned between the first housing portion and the second housing portion, wherein the narrow portion is narrower than the first housing portion and the second housing portion, wherein at least one of the first housing portion, the second housing portion, or the narrow portion is exposed when the power supply unit is coupled to the eyewear (see Figure 15)).
Regarding to claim 2, Blum discloses the power supply unit according to claim 1, further comprising a first battery, wherein the first housing portion is configured to hold the first battery (first housing portion configured to hold both batteries, Figures 1B, 14 and 15).
Regarding to claim 3, Blum discloses the power supply unit according to claim 1, further comprising a first battery, wherein the first housing portion is configured to hold the first battery (the second housing portion 170 configured to hold both batteries, Figures 1B, 14 and 15).
Regarding to claim 4, Blum discloses the power supply unit according to claim 2, wherein the first battery is a button battery (see figures 1B, 14 and 15).

Regarding to claim 6, Blum discloses the power supply unit according to claim 1, wherein a side surface of the narrow portion is at least partly curved, and wherein the side surface is connected to a side surface of the first housing portion (see figure below).

    PNG
    media_image1.png
    243
    547
    media_image1.png
    Greyscale


	Regarding to claim 8, Blum discloses the power supply unit according to claim 1, wherein a thickness of the power supply unit increases from the first housing portion toward the narrow portion (Figure 28 shows a design where thickness of battery housing is increased from one end to the other; figure 3 shows end portion is thicker than the rest of battery housing).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Blum et al. , as applied to claim 4 above, in view of Willey (US 2012/0262667 A1).
Blum discloses the power supply unit according to claim 4 with the battery housing for button battery.  However, Blum et al. does not disclose wherein a side surface of the first housing portion has an arc shape in a plan view along at least a part of a side surface of the button battery.  Willey is in same field of endeavor and teaches, in Figure 24, a battery housing, wherein a side surface of the first housing portion has an arc shape in a plan view along at least a part of a side surface of the button battery (see interior side surface of battery housing of figure 24).  Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed invention, to apply teaching of Willey to the device of Blum et al. for purpose of forming button battery housing.
Allowable Subject Matter
1.	Claims 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: (claim 7) wherein a side surface of the narrow portion is located inside the power supply unit in a plan view as compared with a side surface of the first housing portion; (claim 9) wherein the temple has an accommodating portion configured to accommodate the power supply unit according to claim 1, wherein the accommodating portion is positioned at a distal end portion of the temple, is open to an inner surface and a back surface of the temple, and has a protruding portion that is fitted to the power supply unit, wherein the protruding portion is configured to elastically deform, and wherein when the power supply unit is inserted in the accommodating portion, the protruding portion couples to the narrow portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN TRA whose telephone number is (571)272-2343. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TUYEN TRA/Primary Examiner, Art Unit 2872